t c memo united_states tax_court simeon e and cynthia l isaacs petitioners v commissioner of internal revenue respondent docket nos filed date simeon e and cynthia l isaacs pro sese kimberly a higgins for respondent memorandum findings_of_fact and opinion haines judge these cases are before the court consolidated for purposes of trial briefing and opinion respondent determined the following deficiencies additions to tax and penalty 1unless otherwise indicated all section references are to continued year deficiency sec_6651 sec_6662 additions to tax penalty dollar_figure big_number dollar_figure big_number dollar_figure after concessions the sole issue presented to this court is whether petitioners are liable for the 10-percent additional tax under sec_72 for early distributions from qualified_retirement_plans findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time petitioners filed their petition they lived in florida petitioner simeon isaacs dr isaacs was born on date he earned a bachelor of science degree in biology from brooklyn college and graduated in from temple university with a doctorate in podiatric medicine in dr isaacs opened a podiatry business in new orleans louisiana and practiced podiatry until he sold his business in in dr isaacs earned a law degree from loyola university new orleans college of law continued the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar in dr isaacs purchased national candy toy he worked hours per week at national candy toy in from to dr isaacs ran karat systems inc an internet company that sold various household supplies and videotapes he was also a partner in both greatest hits l l c a company that sold compact disks to convenience stores and credit consulting a company that helped clients raise their credit scores in dr issacs worked hours per week at the offices of greatest hits l l c and in he worked hours per week at credit consulting finally dr isaacs recently purchased a new company called simeon isaacs p a a pain management clinic and acts as the company’s registered agent officer president and director dr isaacs testified that in the months before he left the podiatry business he suffered from depression causing him to see a psychiatrist he further testified that his psychiatrist demanded that he stop practicing podiatry because of its effect on his mental health dr isaacs claims that in his mental condition caused him to attempt suicide and he was hospitalized for week for proper treatment at the time of trial dr isaacs was seeing a psychiatrist once every months further dr isaacs testified that with medication he is able to function and 2dr isaacs participated in a nonpassive managerial role in several other businesses between and perform his daily tasks neither dr isaacs’ psychiatrist nor any other mental health professional testified at trial and dr isaacs has not presented any evidence of his mental illness outside of his own testimony in pershing l l c sterling trust co and pacific life_insurance co distributed dollar_figure dollar_figure and dollar_figure respectively to dr isaacs from his qualified retirement accounts in sterling trust co distributed an additional dollar_figure to dr isaacs from his qualified retirement account in each case a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc was issued to dr isaacs none of the forms 1099-r indicated that the relevant distribution was nontaxable on date respondent mailed petitioners’ statutory notices of deficiency for and imposing the 10-percent additional tax under sec_72 for dr isaacs’ distributions from his qualified_retirement_plans petitioners timely filed their petition with this court for and on date 3the parties do not dispute that dr isaacs’ distributions were from qualified_retirement_plans as defined by sec_4974 opinion i burden_of_proof respondent’s determinations in the notices of deficiency are presumed correct and petitioners would ordinarily bear the burden of proving that respondent’s determinations are incorrect see rule a petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 nor have they shown that the threshold requirements of sec_7491 have been met for any of the determinations at issue accordingly the burden_of_proof remains on petitioners to prove that respondent’s determination of deficiencies in their income_tax is erroneous ii 10-percent early withdrawal additional tax sec_72 imposes a 10-percent additional tax on any distribution from a qualified_retirement_plan that fails to satisfy one of the statutory exceptions in sec_72 dollander v commissioner tcmemo_2009_187 petitioners argue that the exception under sec_72 applies which provides that the 10-percent additional tax shall not apply to a distribution attributable to the employee’s being disabled 4the 10-percent additional tax imposed by sec_72 does not apply to distributions that are made on or after the date on which the employee attains age sec_72 petitioner was born on date and therefore does not qualify for this exception for either or within the meaning of subsection m sec_72 provides that for purposes of sec_72 an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require under sec_72 the taxpayer must furnish proof of the aforementioned elements in determining whether a taxpayer is disabled within the meaning of sec_72 primary consideration is given to the nature and severity of the taxpayer’s ailment sec_1_72-17a income_tax regs an impairment that is remediable is not a disability within the meaning of sec_72 sec_1_72-17a income_tax regs sec_1_72-17a income_tax regs provides that the determination is to be made on the basis of all the facts and includes a list of nonexclusive examples of impairments that would ordinarily be considered as preventing substantial_gainful_activity the only listed example relevant to dr isaacs provides that substantial_gainful_activity would ordinarily be precluded in the case of mental diseases eg psychosis or severe psychoneurosis requiring continued institutionalization or constant supervision of the individual sec_1 17a f vi income_tax regs dr isaacs testified that he had undergone a psychological evaluation to confirm his condition and that in he attempted suicide and was hospitalized for week because of his mental condition a medical professional did not testify at trial to confirm this testimony in fact the record does not contain a doctor’s certification or any other evidence substantiating the nature or severity of dr isaacs’ condition the expected duration of the condition or whether the condition could be remedied or giving any indication that dr isaacs was hospitalized in dr isaacs sees a psychiatrist once every months despite this continuing treatment he does not require institutionalization or constant supervision see 106_tc_337 periodic professional consultation alone does not in our judgment equate with the constant supervision envisioned by the regulation dollander v commissioner supra dr isaacs uses medication and is able to function and perform his daily tasks additionally the record shows that dr isaacs engaged in substantial_gainful_activity throughout the years at issue and continues to engage in substantial_gainful_activity through various business ventures in the absence of any evidence with respect to the nature or severity of dr isaacs’ disability and in consideration of his continued business activity we simply cannot conclude that he was disabled within the meaning of sec_72 accordingly petitioners are liable for the 10-percent additional tax under sec_72 for early distributions from qualified_retirement_plans in and in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
